DETAILED ACTION
This office action is in response to the correspondence filed on 07/28/2020. This application is a DIV of 15997982 filed on 06/05/2018. Claims 1-4 are pending and are examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview Jonathan Sapan (Reg. No. 80190) 05/24/2022.

The application has been amended as follows: 
Please replace claim 1 as follows:
1.	(Currently Amended) 1. A process performed in a device configured to monitor and control incoming and outgoing network traffic, the process comprising:
determining whether a session table contains a network session pertaining to a first packet received by the device;
determining whether an access control list contains an access control rule for processing of the first packet when it is determined that the session table does not contain a network session pertaining to the first packet;
creating a first unique identifier associated with the first packet in response to determining that the access control list contains an access control rule for processing of the first packet; and
adding a first network session to the session table associated with the first packet while not permitting any other packet associated with the first unique identifier to be processed by a session manager until after the network session has been added to the session table.

---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------



Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Venkataramanan et al. (US Pub. No. 20170093914 A1) discloses rule lookup using predictive tuples based rule lookup cache in the data plane. Venkataramanan discloses an approach to handle packets that arrive at a network security device, such as a router. At a data plane of the security device, packet identifiers included in an incoming packet not currently belonging to an IP session of the device are compared to packet identifiers stored in a table stored in a memory of the security device. The incoming packet identifiers includes a source IP, a destination IP, a protocol, a destination port, and a source port while the identifiers stored in the table do not include the source port. A new session is established for the incoming packet in response to the set of packet identifiers matching one of the entries in the table. It also discloses prior art where when a packet arrives at the security device, the Data Plane (DP) consults the session table to determine whether a session has already been established for the session. If a session is not found, the DP sends an exception packet to the Control Plane (CP). The CP then checks the Access Control Lists (ACLs) against the packet to determine if packets belonging to the session should be allowed at the security device. If, after consulting the ACLs, the CP decides to allow the packet, then the CP pushes the session to the DP which updates the session table. The DP processes subsequent packets for the session till the session expires, without subsequent packets having to go through the CP. 
While Venkataramanan discloses these different methods of processing the incoming packets, it fails to disclose determining creating a unique identifier associated with the packet in response to determining that the access control list contains an access control rule for processing of the packet; and adding a network session to the session table associated with the packet while not permitting any other packet associated with the unique identifier to be processed by a session manager until after the network session has been added to the session table as described in the claims.
Devarajan et al. (US Pub. No. 20170142068 A1) discloses multi-tenant cloud-based firewall systems and methods. While Devarajan discloses receiving a packet from the client; checking if a firewall session exists for the packet, and if so, processing the packet on a fast path where a lookup is performed to find the firewall session; if no firewall session exists, creating the firewall session; and processing the packet according to the firewall session and one or more rules, it fails to disclose creating a unique identifier associated with the packet in response to determining that the access control list contains an access control rule for processing of the packet; and adding a network session to the session table associated with the packet while not permitting any other packet associated with the unique identifier to be processed by a session manager until after the network session has been added to the session table as described in the claims. 
Ramakrishnan et al. (WO 2018097921 A1) discloses correlating and load balancing IMS traffic in a visibility network. While Ramakrishnan discloses a packet broker can receive network traffic, the packet broker can then generate a unique session identifier for the session and add the generated session identifier to the packets; the packet broker can further provide the generated session identifier as input to a load balancing algorithm or rule set, it fails to disclose determining whether an access control list contains an access control rule for processing of a packet when it is determined that the session table does not contain a network session pertaining to the packet; creating a unique identifier associated with the packet in response to determining that the access control list contains an access control rule for processing of the packet; and adding a network session to the session table associated with the packet while not permitting any other packet associated with the unique identifier to be processed by a session manager until after the network session has been added to the session table as described in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose all the combination of features including creating a unique identifier associated with the packet in response to determining that the access control list contains an access control rule for processing of the packet; and adding a network session to the session table associated with the packet while not permitting any other packet associated with the unique identifier to be processed by a session manager until after the network session has been added to the session table as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiba; Yasunobu		US-PGPUB	US 20160330113 A1	Generate an identifier associated with the processing rule and allows a node(s) to determine whether or not to perform processing for a received packet.
Kawatani; Muneyuki		US-PGPUB	US 20210056092 A1	Find session information of a newly-received packet in the session table, adds session information of the packet to the session table.
Chen; Paul et al.		USPAT	US 9942161 B1			Methods for configuring and updating session-based quality of service for multimedia traffic in a local area network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435